DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed September 13, 2021, with respect to Claims 16-20 have been fully considered and are persuasive.  The rejection of claims 16-20 has been withdrawn. 
Applicant's arguments with respect to claim 1 (essentially as applicant merely argues that claim 1 is not met by the prior art thus the rejections under 103 are also improper) have been fully considered but they are not persuasive. Applicant argues that Jagannathan fails to teach the newly amended limitation of determining a radial position of the inflow relative to the drill string. Examiner does not find this persuasive because the computing device (130) generates the likelihood map, which expresses the likelihood of a leak relative to the radial distance between the tool and the wellbore (see Figure 9 and [0054]).
	The examiner has also provided a reference in the pertinent prior art section below, which also reads on the elements of the claims therefore the examiner draws the applicant’s particular attention to the cited reference.
	The previously presented objections and rejections not discussed above have been withdrawn in view of the amendments presented by the applicant.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagannathan et al US Patent Application Publication 2017/0269243 hereinafter referred to as Jagannathan.
Regarding claims 1, 4, and 5, Jagannathan discloses a drill string (112) configured to be instated into a wellbore (104) comprising, an earth-boring tool (118), a first array of acoustic sensors (126) arranged radially about the drill string in a first axial position in a region above the bit [0021], and the first array of sensors configured to detect an inflow of fluid into the wellbore from the subterranean formation [0015]. Jagannathan further discloses a computing device (130) which is configured to determine a radial position of the inflow of the fluid relative to the drill string based on the acoustic signals (see Figure 9 and [0054]).
Regarding claims 2 and 3, Jagannathan further discloses at least 8 acoustic sensors in at least one embodiment [0035].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan.
Regarding claim 6, Jagannathan discloses at least a fist array, but fails to explicitly disclose a second. Jagannathan does teach that sensor placement and arrangement is based on the operational needs and wants given the specific well being drilled [0021]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the sensors in one or two arrays around the drill string as needed for accurate operational data gathering.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan as applied to claim 1 above, and further in view of Knudsen et al US Patent Application Publication 2018/0135365 hereinafter referred to as Knudsen.
Regarding claim 7, Jagannathan discloses a drill string but fails to disclose coiled tubing. Knudsen teaches that drill strings are known to be made of coiled tubing and drill pipe [0012]. .

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan in view of Hull et al US Patent Application Publication 2013/0167628 hereinafter referred to as Hull.
Regarding claims 8 and 17, Jagannathan discloses the claimed system as noted and cited above (and not repeated for brevity) but utilizes acoustic sensors as noted above (most notably in the rejection of claim 1 above). Hull teaches that temperature sensors and/or acoustic sensors can be used to determine leaks in the wellbore [0100]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the acoustic sensors of Jagannathan with temperature sensors to yield the predictable result of determining location of leaks (or wellbore inflow) downhole as taught by Hull.
Regarding claims 9-11, Jagannathan further teaches wherein the sensors are arranged around the outer surface of the drill string and that there are at least eight sensors [0021,0035].
Regarding claims 12 and 13, Hull further teaches cold spots indicate fluid inflow and that a temperature profile may be used in the analyzing [0100] which would be performed by the computing system (130) of Jagannathan in the modification made above.
Regarding claims 14 and 15, Jagannathan does teach that sensor placement and arrangement is based on the operational needs and wants given the specific well being drilled [0021]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the sensors in one or two arrays around the drill string as needed for .

Allowable Subject Matter
Claims 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mandal US Patent Application Publication 2016/0258281 teaches an array of acoustic sensors which determine radial position of leaks that are detected by the array while drilling (the tool is described [0023-0026, 0028-0034, 0036] and then noted that it can be used during drilling - see Figure 15).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672